           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

AMC WEST HOUSING, LP,                            )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )       Case No. CIV-18-959-D
                                                 )
NIBCO, INC.,                                     )
                                                 )
              Defendant.                         )

                                         ORDER

       Upon examination of the Complaint, the Court finds insufficient allegations to

establish the existence of subject matter jurisdiction under 28 U.S.C. § 1332, as asserted

by Plaintiff.1 Specifically, the Complaint fails to provide necessary facts regarding the

citizenship of Plaintiff, which is identified as a limited partnership. The citizenship of a

limited partnership is the citizenship of all partners, including both general partners and

limited partners. Carden v. Arkoma Assoc., 494 U.S. 185, 195-96 (1990); see Grynberg

v. Kinder Morgan Energy Partners, L.P., 805 F.3d 901, 906-07 (10th Cir. 2015) (applying

Carden to unitholders of Delaware master limited partnership). The Complaint neither

identifies Plaintiff’s partners nor alleges their citizenship.   Thus, no factual basis for

diversity jurisdiction is apparent.2


       1
           The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc.
v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H
Corp., 546 U.S. 500 506 (2006).
       2
        With the Complaint, Plaintiff filed a disclosure statement that fails to comply
with LCvR7.1.1 in that it also does not identify the partners of the partnership.
       IT IS THEREFORE ORDERED that Plaintiff shall file an amended complaint to

sufficiently allege the existence of diversity jurisdiction within fourteen (14) days from the

date of this Order.

       IT IS SO ORDERED this 11th day of October, 2018.




                                              2
